DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
The claims have been newly amended.

Response to Arguments
Applicant’s arguments, see page 4 filed 12/15/21, with respect to the rejection(s) of claim(s) 1, 5, 6, 7, 8, 10 under the non-final have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the references below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 6, 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed “Stability Assessment of Regenerated Hierarchical ZSM-48 zeolite Designed by Post-Synthesis . .  “ and in view of Corma Cano (US Pub.: 2002/0090337), “C-C” and in view of Zhu et al. “Hierarchical Mesoporous. . .” and in view of Caullet (US Pub.: 2007/0134152).

The product is then heated and crystallized in the presence of water (see sections 2.1 and 2.2).  This can be considered hydrothermal reaction.  The product is then calcined (see section 2.2, line 1).  This can be considered drying of Claim 1.
Ahmed does not specifically describes use of a surfactant. 
C-C describes a means of synthesizing zeolite (title).  C-C explains that it is possible to promote the appearance of one phase with respect to another competing with it by a proper selection of surfactant (abstract).  C-C explains that when the surfactant is added to the reaction medium where the growth of the zeolite takes place, the addition permits zeolitic materials to be obtained with controlled crystal size (para. 21).  In one example, C-C describes adding an aluminum source with NaOH in water (see example 1, para. 34), followed by adding a structure directing agent, hexamethyenimine, para. 34).  To this mixture, C-C then adds silica, followed by cetyltrimethyl ammonium bromide (para. 34), which is a surfactant.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a surfactant in the method described by C-C in the 
As to the surfactant being a mixture of water and surfactant, Ahmed and C-C do not teach that the surfactant is made of water and the surfactant.
	Zhu describes a method of making a hierarchical zeolite using a surfactant-containing solution (title and abstract).  In the background of the Zhu reference, Zhu explains that in the prior art, zeolites may have a diffusion problem when used as a catalyst (Introduction, col. 2, lines 7-10).  To solve this problem, Zhu describes use of a softer template, such as CTAB (Introduction, col. 2, lines 11-13).  Known soft templates include general surfactants (pg. 14619, col. 1, para. 2).   These prevent phase separation during crystallization (pg. 14619, col. 1, para. 2).  CTAB templates are of great interest (pg. 14619, col. 2, para. 2).  However use of certain solvents with these surfactants did not avoid the phase separation problem (pg. 14619, col. 2, lines 23-26).  To solve this issue, Zhu uses a mixture of ethanol and water with their solvent (pg. 14620, col. 1, last lines).  This combination of added to the synthesis mixture of zeolite (pg. 14620, “Results and Discussion”, para. 1, lns 1-6).
	As to the amount of surfactant and water and the ratio of surfactant to silica and concentration of surfactant, Zhu teaches that different amounts of CTAB and ethanol in the reaction system were tested and that the amounts in the table designated HMZ-x-C-y-E represent the molar ratio of CTAB to H2O times 10-3 and of ethanol to water (see pg. 14626, “Experimental section”, para. 2).  Further, the amounts of each material are in terms of their molar compositions (see pg. 14626, “Experimental section”, para. 2).  Table I describes the amount of CTAB and those amounts range from 0.14 to 0.56 (see table 1), with the amounts 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add water to the surfactant and to have the surfactant concentration from 280 moles/L and the surfactant to silica ratio to 0.7 to 0.14 :50, as taught by Zhu for use with Ahmed and C-C because Zhu explains that this improves the use of surfactants by limiting its former setbacks.
	As to the SDA to Silica ratio, the references above do not specifically describe the ratio within the range of 1/120 to 1/50.
	Caullet describes a process for making a zeolite (title) that can include ZSM-48 (para. 1, 11, 12).  Caullet explains that it is advantageous to use a nitrogen-containing organic structuring agent Q (para. 15).  As to the ratio, Caullet explains that the amount of OSA to XO2 is from 0.002 to 5 mol/mol (see para. 23). The X can be a silicon (para. 25).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the SDA in an amount of 0.002 to 5 mol ratio, as taught by Caullet for use with the method of making the ZSM-48 of Ahmed, C-C and Zhu because this ratio of OSA to silica is known to be effective in the manufacture of zeolites, to include those with a ZSM-48 framework. 


	As to Claim 6, C-C teaches that the surfactant can be cetyltrimethylammonium bromide (CTABr) (para. 42).  

	As to Claim 8, Ahmed’s process does not contain a seed.  The parent sieve if section 2.1 is not a seed material. 

	As to Claim 10, Ahmed teaches that the OSDA can be hexamethonium bromide (section 2.1).  Ahmed does not specifically state that this is their surfactant.
	C-C teaches that the surfactant can be cetyltrimethylammonium bromide (CTABr) (para. 42).  
	The reason to combine is given above and re-iterated here.
	As to the other features of Claim 10, As to the SDA to Silica ratio, the references above do not specifically describe the ratio within the range of 1/120 to 1/50.
	Caullet describes a process for making a zeolite (title) that can include ZSM-48 (para. 1, 11, 12).  Caullet explains that it is advantageous to use a nitrogen-containing organic structuring agent Q (para. 15).  As to the ratio, Caullet explains that the amount of OSA to XO2 is from 0.002 to 5 mol/mol (see para. 23). The X can be a silicon (para. 25).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the SDA in an amount of 0.002 to 5 mol ratio, as taught by Caullet for use with the method of making the ZSM-48 of Ahmed, C-C and Zhu because this 
	As to the amount of surfactant and water and the ratio of surfactant to silica and concentration of surfactant, Zhu teaches that different amounts of CTAB and ethanol in the reaction system were tested and that the amounts in the table designated HMZ-x-C-y-E represent the molar ratio of CTAB to H2O times 10-3 and of ethanol to water (see pg. 14626, “Experimental section”, para. 2).  Further, the amounts of each material are in terms of their molar compositions (see pg. 14626, “Experimental section”, para. 2).  Table I describes the amount of CTAB and those amounts range from 0.14 to 0.56 (see table 1), with the amounts 0.28 being the most prevent.  In light of this, an amount of CTAB of 0.28 moles/water, converted to liters and converted to mmols, results in an amount of 280 mmol/L.  As to the ratio of CTAB to Silica, Zhu teaches use of about a 50 molar ratio of SiO2 (see “Experimental Section” on page 14626, para. 2) and use of 0.7 CTAB (see same section).  However the amount of CTAB is varied and shown in Table 1 and can range from 0.14 to 0.56 (table 1) and “Experimental section, para. 2 on pg. 14626).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add water to the surfactant and to have the surfactant concentration from 280 moles/L and the surfactant to silica ratio to 0.7 to 0.14 :50, as taught by Zhu for use with Ahmed and C-C because Zhu explains that this improves the use of surfactants by limiting its former setbacks.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahmed, C-C, Zhu and Caullet as applied to claim 1 above, and further in view of Landry (US Pat.: 8815200) and in view of Levy (US Pub.: 2016/0167030).
Laundry explains in the background that by adding mixtures of the mesoporous structure slowly, specifically a sieve precursor slurry to a surfactant (CTAB), the particle morphology could be changed (col. 1, lines 50-55).  
Laundry does not specifically describe adding the surfactant to the sieve precursor slurry dropwise however.
	Levy describes a means of making a hierarchical sieve catalyst (title and abstract).  Levy explains that the solutions are combined, where one of them contains the surfactant, (DMOD) by a drop-wise means (para. 166). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the surfactant into the zeolite-making solution dropwise, as taught by Levy for use in the zeolite-making process of Ahmed, C-C, Zhu and Caullet because Landry explains that adding the surfactant into the mesoporous-making solution slowly can affect the morphology of the material.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG HAN DAVIS whose telephone number is (571)270-5823. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fung Coris can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        

March 8, 2022